DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
Claims 18-21 have been objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 06/10/2021, the following has occurred: claims 1, 3, 9, and 11 have been amended; claims 5 and 13 were canceled; claims 2, 4, 6-8, 10, 12, and 14-16 have remained unchanged; and claims 17-21 have been added.
Claims 1-4, 6-12, and 14-21 are pending.
Effective Filing Date: 12/30/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Claims 3 and 11 were amended to overcome the previous objections given to these claims. Examiner withdraws these previous claim objections.

35 U.S.C. 101 Rejections:
Applicant responded to the 35 U.S.C. 101 rejections by arguing with respect to newly amended claim limitations. Applicant’s 101 arguments are noted but are deemed not sufficient enough to overcome the 101 rejection as further explained in the 35 U.S.C. 101 rejection section below. 

35 U.S.C. 103 Rejections:
Applicant amended the claim and made arguments directed towards the newly amended claim limitation of “…depth of water around the port, and…” The arguments directed towards this limitation are deemed moot in view of newly cited art used to reject this limitation.
Furthermore, Applicant notes that none of the cited references relate to a method of facilitating patient care between a maritime vessel movable on a body of water and at least one shoreside medical provider. Examiner respectfully disagrees. A combination of references were used to teach the claimed limitations, thus while individual references may not have taught everything, the collection of references were able to teach these limitations. Additionally, Ricci teaches that an embodiment of its invention may be directed towards ships. Thus coordination of navigation using ships includes other variables which may be substituted in to the invention to address because it does not change the underlying functionality of the used combination of references.

Claim Objections
Claims 18-21 are objected to because of the following informalities:
Claims 18-21 all recite “wherein determining, the identity” when this limitation should most likely recite “wherein determining the identity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-4, 6-8, and 17-21 are drawn to a method and claims 9-16 are drawn to a system, both of which are within the four statutory categories. Claims 1-4, 6-12, and 14-21 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) upon determination that a patient on board the maritime vessel requires medical attention, determining whether 2) in response to determining that the patient should be referred to or medically disembarked to the at least one shoreside medical provider, determining an identity of a port that the vessel may disembark at, the determination based on depth of water around the port, and at least one of a type of and a severity of the patient's illness and at least one of a date, the vessel's location, the vessel's itinerary, and at least one of the vessel's proximity and accessibility to the port, 3) in response to determining the identity of the port which the vessel will disembark at, identifying a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient, and 4) in response to identifying the target shoreside medical provider, coordinating care of the patient that is to be provided by the identified target shoreside medical provider, the coordination of care including exchange of any necessary data between maritime vessel movable on a body of water and at least one of the identified target shoreside medical provider, one or more third party servicers, one or more shoreside vessel management entities, and one or more governing agencies, in order to facilitate the care of the patient, the exchange of necessary data occurring via a secure communication channel. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or interactions between people including following rules or instructions. Independent claim 9 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 2-8 and 10-16 include all of the limitations of claims 1 and 9, and therefore likewise incorporate the above-described abstract idea. Depending claims “assigning the patient to the vessel if the patient is fit for duty or fit to sail” and “updating the patient record after care has been provided” while depending claims 6 and 14 add the additional step of “wherein after care is provided by the target shoreside medical provider, further comprising determining if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider”. The limitations of claims 2-5 and 10-13 further specify elements within the independent claims without adding any additional steps, while depending claims 7 and 15 further specify elements of depending claims 6 and 14 without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-8 and 10-16 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 9 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) processing circuitry of a user’s computer system, the processing circuitry including 1a) a memory and 1b) a processor, the memory in communication with the processor and 2)
The 1) processing circuitry including 1a) a memory and 1b) a processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0038] – [0039]).
Further, the detail of and 2) “the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port” generally links the abstract idea to a particular technological environment or field of use (such as GPS technology, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) processing circuitry including 1a) a memory and 1b) a processor and 2) the detail of “the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port” to perform the claimed steps amounts to no more than generally linking the abstract idea to a particular technological field of use or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention coordinates care of a patient utilizing a 1) processing circuitry including 1a) a memory and 1b) a processor, thus the processing circuitry is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the detail of 2) “the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port” generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer.
Mere instructions to apply an exception using a generic computer component and a general linking to a particular field of use cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-4, 6-12, and 14-21 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0306826 to Ricci in view of U.S. 2009/0198733 to Gounares et al. further in view of U.S. Patent No. 9,791,284 to Poppen et al. further in view of “NOAA’s Tides & Currents” webpage captured on May 7, 2019, hereafter referred to as “Tides & Currents.”
As per claim 1, Ricci teaches a method of facilitating patient care between a maritime vessel movable on a body of water and at least one shoreside medical provider, the method comprising:
--upon determination that a patient on board the maritime vessel requires medical attention, (see: paragraph [0059] where the term vehicle is not being limited to cars, trucks, etc. It is stated here that a vehicle may be a boat, ship, marine conveyance, etc. Also see: paragraph [0016] where a determination is made to determine if one or more vehicle occupants are in need of medical attention)
--determining, by at least a processor of a user’s computer system, whether the patient should be referred to or medically disembarked to the at least one shoreside medical provider for medical care including one of standard, urgent or emergency care; (see: paragraph [0059]. Also see: paragraph [0016] where aspects of the above method include wherein one or more vehicle occupants are in need of medical attention if a baseline health threshold is exceeded. A determination is being made as to whether the health of the occupant exceeds a health threshold and this correlates to a determination of whether a patient should be referred to a shoreside medical provider. The processor is doing the determining)
--in response to determining, by the processor, that the patient should be referred to or medically disembarked to the at least one shoreside medical provider, (see: paragraph [0489] where after an anomaly is detected, a method of care coordination is performed)
--identifying a plan of action; (see: paragraph [0489] where a plan of action of determining a user’s particular medical provider and communicating with that provider occurs in response to a determination that the user is injured)
--in response to identifying, by the processor, the target shoreside medical provider, (see: paragraph [0489] where a notice is sent to a healthcare provider associated with the user, thus the provider is identified first before a notice is sent)
--coordinating care of the patient that is to be provided by the identified target shoreside medical provider, the coordination of care including coordinating exchange of any necessary data between the maritime vessel movable on a body of water and at least one of the identified target shoreside medical provider, one or more third party servicers, one or more shoreside vessel management entities, and one or more governing agencies, in order to facilitate the care of the patient, (see: paragraph [0489] where in response to determining that there is a health anomaly and also in response to determining where to send a notice to, a notice is sent to a health provider 2604 (identification of provider) from the current location of the patient in order to facilitate communications (coordination of care). Also see: paragraph [0059] where the term vehicle is not being limited to cars, trucks, etc. It is stated here that a vehicle may be a boat, ship, marine conveyance, etc. Thus a current location of the patient can be upon a ship that is movable on a body of water) the exchange of necessary data occurring via a secure communication channel (see: paragraph [0490] where communication occurs using communication network 224. Further see: paragraph [0574] where the links are secure links).
Ricci teaches the aforementioned claim limitations. The difference between Ricci and the claimed invention is that while Ricci does disclose determining if a patient on board of a maritime vessel is in need of medical assistance, Ricci may not specifically teach identifying a plan of action as:
1) --determining, by at least the processor of the user’s computer system, an identity of a port that the vessel may disembark at, the determination based on at least one of a type of and a severity of the patient’s illness and at least one of a date, the vessel’s location, the vessel’s itinerary, and at least one of the vessel’s proximity and accessibility to the port;
2) --determining, by at least the processor of the user’s computer system, an identity of a port that the vessel may disembark at, the determination based on depth of water around the port;
3) --a future location as an identity of the port which the vessel will disembark at;
4) --in response to determining, by the processor, the future location, identifying a destination; and
5) --identifying a destination as identifying, by at least the processor of the user’s system, a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient,
6) --the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port.

Gounares et al. teaches:
1) --determining, by at least the processor of the user’s computer system, an identity of a port that the vessel may disembark at, the determination based on at least one of a type of and a severity of the patient’s illness and at least one of a date, the vessel’s location, the vessel’s itinerary, and at least one of the vessel’s proximity and accessibility to the port; (see: paragraph [0022] where the match component can use the patient’s location data and severity of injuries to determine an optimal match between a patient in need of care and a medical facility. Also see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. Thus, directions for transportation via boat would indicate a route/port to disembark at based on the injury severity and the location of the patient (or boat)) 
3) --a future location as an identity of the port which the vessel will disembark at; (see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. Thus, directions for transportation via boat would indicate a route/port to disembark at) and
5) --identifying a destination as identifying, by at least the processor of the user’s system, a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient, (see: paragraph [0022] where the match component can use the patient’s location data and severity of injuries to determine an optimal match between a patient in need of care and a medical facility. Also see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. The optimal matching provider (one that is capable and qualified to care for the patient) is being identified as a match).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine, by at least the processor of the user’s computer system, an identity of a port that the vessel may disembark at, the determination based on at least one of a type of and a severity of the patient’s illness and at least one of a date, the vessel’s location, the vessel’s itinerary, and at least one of the vessel’s proximity and accessibility to the port, replace 3) a future location with an identity of the port which the vessel will disembark at, and replace 5) identifying a destination with identifying, by at (see: paragraph [0002] of Gounares et al.).

Poppen et al. teaches:
4) --in response to determining, by the processor, the future location, identifying a destination; (see: column 11, lines 25-44 where routes are being determined to the final destinations from points of interest. The points of interest are the future locations while the destination is the final destination) and
6) --the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port (see: column 3, lines 1-17 and column 10, lines 47-50 where the computing system uses GPS to determine location. Also see: column 3, line 48 to column 4, lines 11 where relative distance between the vehicle (where vehicle is previously taught to be a vessel in Ricci) and the destination (where port is taught to be the destination in Gounares) is determined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) in response to determining, by the processor, the future location, identifying a destination as taught by Poppen et al. for the direction system as disclosed by Ricci and Gounares et al. in combination since 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 6) the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port as taught by Poppen et al. for the identification step as disclosed by Ricci and Gounares et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ricci and Gounares et al. teaches of an identification of a target shoreside provider based on location, thus one can substitute wherein GPS technology is used to determine location to obtain predictable results of identification of a provider based on location. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Tides & Currents teaches:
2) --determining, by at least the processor of the user’s computer system, an identity of a port that the vessel may disembark at, the determination based on depth of water around the port (see: page 1 where real time water levels are used to determine ports. Navigation safety is improved here by reducing groundings and collisions by up to 60%, thus the software here determines safe water levels at ports).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) determine, by at least the processor of the user’s computer system, an identity of a port that the vessel may disembark at, the determination based on depth of water around the port as taught by Tides & Currents in the method as taught by Ricci, Gounares et al., and Poppen et al. in combination with the motivation(s) of improving navigation safety by reducing groundings and collisions (see: page 1 of Tides & Currents).

As per claim 2, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. Ricci further teaches wherein determining whether the patient should be referred to or medically disembarked to the at least one shore side medical provider comprises consideration of at least one of patient medical history, patient personal information, patient vitals, primary medical complaint, diagnosis, patient physical examination results, results of onboard investigation or diagnostics, availability of medical care of qualified personnel onboard the maritime vessel, severity of patient's condition, patient consent and geographic location of the maritime vessel (see: paragraph [0059]. Also see: paragraph [0016] where patient vital signs are being measured as health sensor data. Patient vitals are being considered here).

As per claim 3, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. Ricci teaches location of the maritime vessel as a location of the patient (see: paragraph [0059] where the term vehicle is not being limited to cars, trucks, etc. It is stated here that a vehicle may be a boat, ship, marine conveyance, etc.).
Ricci may not further, specifically teach wherein identifying a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient comprises consideration of at least one of location of the patient, at least one of proximity and access of the maritime vessel to the at least one shoreside medical provider, severity of the patient's condition, diagnosis, medical specialty required, contractual arrangements, quality of medical care at the at least one shoreside medical provider, customs of the country where the patient is to disembark, and costs.
Gounares et al. further teaches wherein identifying a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient comprises consideration of at least one of location of the patient, at least one of proximity and access of the maritime vessel to the at least one shoreside medical provider, severity of the patient's condition, diagnosis, medical specialty required, contractual arrangements, quality of medical care at the at least one shoreside medical provider, customs of the country where the patient is to disembark, and costs (see: paragraph [0022] where the match component can use the patient’s location data and severity of injuries to determine an optimal match between a patient in need of care and a medical facility. Also see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. The optimal matching provider (one that is capable and qualified to care for the patient) is being identified as a match. The identification of the nearest provider (target shoreside medical provider) is being done based on the location of the patient).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. Ricci further teaches where coordinating the exchange of the necessary data includes consideration of at least one of, the patient's medical information, patient status, scheduling information, costs, employment information, payment information, transportation information, governing agency requirements, consent, and fit-for-duty or fit to sail status prior to, during, or after the referral or medical disembark (see: paragraph [0490] where patient status data is communicated while coordinating care).

As per claim 5, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. Ricci further teaches wherein the exchange of necessary data occurs via a secure communication channel (see: paragraph [0574] where there are secure links capable of communicating encrypted information).

As per claim 9, Ricci teaches a system for facilitating patient care between a maritime vessel movable on a body of water and at least one shoreside medical provider, the system comprising:
--processing circuitry of a user’s computer system, the processing circuitry including a memory and a processor, the memory in communication with the processor, (see: paragraph [0129] where there is a memory and a processor) the memory having instructions that, when executed by the processor, configure the processor to:
--upon determination that a patient on board the maritime vessel requires medical attention, (see: paragraph [0059] where the term vehicle is not being limited to cars, trucks, etc. It is stated here that a vehicle may be a boat, ship, marine conveyance, etc. Also see: paragraph [0016] where a determination is made to determine if one or more vehicle occupants are in need of medical attention)
--determine whether the patient should be referred to or medically disembarked to the at least one shoreside medical provider for medical care including one of standard, urgent or emergency care; (see: paragraph [0059]. Also see: paragraph [0016] where aspects of the above method include wherein one or more vehicle occupants are in need of medical attention if a baseline health threshold is exceeded. A determination is being made as to whether the health of the occupant exceeds a health threshold and this correlates to a determination of whether a patient should be referred to a shoreside medical provider. The processor is doing the determining)
--in response to determining, by the processor, that the patient should be referred to or medically disembarked to the at least one shoreside medical provider, (see: paragraph [0489] where after an anomaly is detected, a method of care coordination is performed)
--identifying a plan of action; (see: paragraph [0489] where a plan of action of determining a user’s particular medical provider and communicating with that provider occurs in response to a determination that the user is injured)
--in response to identifying, by the processor, the target shoreside medical provider, (see: paragraph [0489] where a notice is sent to a healthcare provider associated with the user, thus the provider is identified first before a notice is sent)
--coordinate care of the patient that is to be provided by the identified target shoreside medical provider, the coordination of care including coordinating exchange of any necessary data between the maritime vessel movable on a body of water and at least one of the identified target shoreside medical provider, one or more third party servicers, one or more shoreside vessel management entities, and one or more governing agencies, in order to facilitate the care of the patient, (see: paragraph [0489] where in response to determining that there is a health anomaly and also in response to determining where to send a notice to, a notice is sent to a health provider 2604 (identification of provider) from the current location of the patient in order to facilitate communications (coordination of care). Also see: paragraph [0059] where the term vehicle is not being limited to cars, trucks, etc. It is stated here that a vehicle may be a boat, ship, marine conveyance, etc. Thus a current location of the patient can be upon a ship that is movable on a body of water) the exchange of necessary data occurring via a secure communication channel (see: paragraph [0490] where communication occurs using communication network 224. Further see: paragraph [0574] where the links are secure links).
Ricci teaches the aforementioned claim limitations. The difference between Ricci and the claimed invention is that while Ricci does disclose determining if a patient on board of a maritime vessel is in need of medical assistance, Ricci may not specifically teach identifying a plan of action as:
1) --determine an identity of a port that the vessel may disembark at, the determination based on at least one of a type of and a severity of the patient’s illness and at least one of a date, the vessel’s location, the vessel’s itinerary, and at least one of the vessel’s proximity and accessibility to the port;
2) --determine an identity of a port that the vessel may disembark at, the determination based on depth of water around the port,
3) --a future location as an identity of the port which the vessel will disembark at;
4) --in response to determining, by the processor, the future location, identify a destination; and
5) --identify a destination as identify a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient,
6) --the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port.

Gounares et al. teaches:
1) --an identity of a port that the vessel may disembark at, the determination based on at least one of a type of and a severity of the patient’s illness and at least one of a date, the vessel’s location, the vessel’s itinerary, and at least one of the vessel’s proximity and accessibility to the port; (see: paragraph [0022] where the match component can use the patient’s location data and severity of injuries to determine an optimal match between a patient in need of care and a medical facility. Also see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. Thus, directions for transportation via boat would indicate a route/port to disembark at based on the injury severity and the location of the patient (or boat)) 
3) --a future location as an identity of the port which the vessel will disembark at; (see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. Thus, directions for transportation via boat would indicate a route/port to disembark at) and
5) --identify a destination as identify a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient (see: paragraph [0022] where the match component can use the patient’s location data and severity of injuries to determine an optimal match between a patient in need of care and a medical facility. Also see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. The optimal matching provider (one that is capable and qualified to care for the patient) is being identified as a match).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine an identity of a port that the vessel may disembark at, the determination based on at least one of a type of and a severity of the patient’s illness and at least one of a date, the vessel’s location, the vessel’s itinerary, and at least one of the vessel’s proximity and accessibility to the port, replace 3) a future location with an identity of the port which the vessel will disembark at, and replace 5) identify a destination with identify a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient as taught by Gounares et al. in the system as taught by Ricci with the motivation(s) of transporting a medical emergency or an injury to a medical facility with quickness (see: paragraph [0002] of Gounares et al.).

Poppen et al. teaches:
4) --in response to determining, by the processor, the future location, identify a destination, (see: column 11, lines 25-44 where routes are being determined to the final destinations from points of interest. The points of interest are the future locations while the destination is the final destination) and
6) --the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port (see: column 3, lines 1-17 and column 10, lines 47-50 where the computing system uses GPS to determine location. Also see: column 3, line 48 to column 4, lines 11 where relative distance between the vehicle (where vehicle is previously taught to be a vessel in Ricci) and the destination (where port is taught to be the destination in Gounares) is determined).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) in response to determining, by the processor, the future location, identify a destination as taught by Poppen et al. for the direction system as disclosed by Ricci and Gounares et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ricci and Gounares et al. already guide the user to the closest provider that can provide a specific service so substituting wherein the identified location of the closest provider is determined in response to a future location such as a port would have produced 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 6) the identification of the target shoreside medical provider determined by applying system driven intelligence or logic against data variables including at least a global positioning system (GPS) to determine a relative distance between the vessel and the port as taught by Poppen et al. for the identification step as disclosed by Ricci and Gounares et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Ricci and Gounares et al. teaches of an identification of a target shoreside provider based on location, thus one can substitute wherein GPS technology is used to determine location to obtain predictable results of identification of a provider based on location. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Tides & Currents teaches:
2) --determine an identity of a port that the vessel may disembark at, the determination based on depth of water around the port (see: page 1 where real time water levels are used to determine ports. Navigation safety is improved here by reducing groundings and collisions by up to 60%, thus the software here determines safe water levels at ports).
2) determine an identity of a port that the vessel may disembark at, the determination based on depth of water around the port as taught by Tides & Currents in the system as taught by Ricci, Gounares et al., and Poppen et al. in combination with the motivation(s) of improving navigation safety by reducing groundings and collisions (see: page 1 of Tides & Currents).

As per claim 10, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the system of claim 9, see discussion of claim 9. Ricci further teaches wherein determining whether the patient should be referred to or medically disembarked to the at least one shore side medical provider comprises consideration of at least one of patient medical history, patient personal information, patient vitals, primary medical complaint, diagnosis, patient physical examination results, results of onboard investigation or diagnostics, availability of medical care of qualified personnel onboard the maritime vessel, severity of patient's condition, patient consent, geographic location of the maritime vessel and impact on itinerary or operations (see: paragraph [0059]. Also see: paragraph [0016] where patient vital signs are being measured as health sensor data. Patient vitals are being considered here).

As per claim 11, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the system of claim 9, see discussion of claim 9. Ricci teaches location of the maritime vessel as a location of the patient (see: paragraph [0059] where the term vehicle is not being limited to cars, trucks, etc. It is stated here that a vehicle may be a boat, ship, marine conveyance, etc.).
Ricci may not further, specifically teach wherein identifying a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient comprises consideration of at least one of location of the maritime vessel, at least one of proximity and access of the maritime vessel to the at least one shoreside medical provider, severity of the patient's condition, diagnosis, medical specialty required, contractual arrangements, quality of medical care at the at least one shoreside medical provider, customs of the country where the patient is to disembark, and costs.
Gounares et al. further teaches wherein identifying a target shoreside medical provider from the at least one shoreside medical provider qualified to care for the patient comprises consideration of at least one of location of the maritime vessel, at least one of proximity and access of the maritime vessel to the at least one shoreside medical provider, severity of the patient's condition, diagnosis, medical specialty required, contractual arrangements, quality of medical care at the at least one shoreside medical provider, customs of the country where the patient is to disembark, and costs (see: paragraph [0022] where the match component can use the patient’s location data and severity of injuries to determine an optimal match between a patient in need of care and a medical facility. Also see: paragraph [0024] wherein suitable transportation including by boat and directions are being determined by the match component. Also see: paragraph [0025] where directions are being provided by the match component. The optimal matching provider (one that is capable and qualified to care for the patient) is being identified as a match. The identification of the nearest provider (target shoreside medical provider) is being done based on the location of the patient).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 12, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the system of claim 9, see discussion of claim 9. Ricci further teaches where coordinating the exchange of the necessary data includes consideration of at least one of, the patient's medical information, patient status. scheduling information, costs, employment information, payment information, transportation information, governing agency requirements, consent, and fit-for-duty status prior to, during, or after the referral or medical disembark (see: paragraph [0490] where patient status data is communicated while coordinating care).

As per claim 13, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the system of claim 9, see discussion of claim 9. Ricci further teaches wherein the exchange of necessary data occurs via a secure communication channel (see: paragraph [0574] where there are secure links capable of communicating encrypted information).

As per claim 17, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. Ricci may not further, specifically teach determining a required level of care for the patient comprising applying at least one of static data, machine learning, or artificial intelligence against data variables.
Gounares et al. teaches determining a required level of care for the patient comprising applying at least one of static data, machine learning, or artificial intelligence against data variables (see: paragraph [0038] where machine learning is used to determine plans which can be based on the severity of the injury (level of required care)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0306826 to Ricci in view of U.S. 2009/0198733 to Gounares et al. further in view of U.S. Patent No. 9,791,284 to Poppen et al. further in view of “NOAA’s Tides & Currents” webpage captured on May 7, 2019, hereafter referred to as “Tides & Currents” as applied to claims 1 and 9, and further in view of U.S. 2007/0150311 to Lazerus.
As per claim 6, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the user’s computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider.

Lazerus teaches:
--wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the user’s computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider (see: paragraph [0019] where a patient visits an emergency room. Based on patient activities, treatment and condition, PRS 42 determines patient transfer to a cardiac specialty care hospital is likely. When the patient visits the ER, care begins. After being in the ER a determination is made to see if the patient is to be transferred. The processor here is at least involved in the determining process).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the user’s computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider as taught by Lazerus in the method as taught by Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination with the motivation(s) of being common for patients to receive treatment related services at multiple different healthcare facilities in the course of treating the patient (see: paragraph [0003] of Lazerus).

As per claim 7, Ricci, Gounares et al., Poppen et al., Tides & Currents, and Lazerus in combination teaches the method of claim 6, see discussion of claim 6. Ricci,  where determining if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider depends at least upon the patient's fitness for duty, the patient's fitness to sail status, medical needs, medical availability, employment status, alternatives for care within the patient's home country, patient or family consent, a calculated maximum medical improvement (MMI) status for the patient, and contractual or legal requirements.
Lazerus further teaches where determining if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider depends at least upon the patient's fitness for duty, the patient's fitness to sail status, medical needs, medical availability, employment status, alternatives for care within the patient's home country, patient or family consent, a calculated maximum medical improvement (MMI) status for the patient, and contractual or legal requirements (see: paragraph [0019] where the determination is made based on medical needs/medical availability (treatment) and condition (fitness to sail status relates to condition)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 6, and incorporated herein.

As per claim 14, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the system of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the user’s computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider.

Lazerus teaches:
--wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the user’s computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider (see: paragraph [0019] where a patient visits an emergency room. Based on patient activities, treatment and condition, PRS 42 determines patient transfer to a cardiac specialty care hospital is likely. When the patient visits the ER, care begins. After being in the ER a determination is made to see if the patient is to be transferred. The processor here is at least involved in the determining process).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein after care is provided by the target shoreside medical provider, further comprising determining, by at least the processor of the user’s computer system, if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider as taught by Lazerus in the system as taught by Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination with the motivation(s) of being common for patients to receive (see: paragraph [0003] of Lazerus).

As per claim 15, Ricci, Gounares et al., Poppen et al., Tides & Currents, and Lazerus in combination teaches the system of claim 14, see discussion of claim 14. Ricci, Gounares et al., Poppen et al., and Tides & Currents may not further, specifically teach where determining if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider depends at least upon the patient's fitness for duty, the patient's fitness to sail status, medical needs, medical availability, employment status, alternatives for care within the patient's home country, patient or family consent, a calculated maximum medical improvement (MMI) status for the patient, and contractual or legal requirements.
Lazerus further teaches where determining if the patient is to continue treatment with the shoreside medical provider, is to be repatriated, or is to be transported to another shoreside medical provider depends at least upon the patient's fitness for duty, the patient's fitness to sail status, medical needs, medical availability, employment status, alternatives for care within the patient's home country, patient or family consent, a calculated maximum medical improvement (MMI) status for the patient, and contractual or legal requirements (see: paragraph [0019] where the determination is made based on medical needs/medical availability (treatment) and condition (fitness to sail status relates to condition)).
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0306826 to Ricci in view of U.S. 2009/0198733 to Gounares et al. further in view of U.S. Patent No. 9,791,284 to Poppen et al. further in view of “NOAA’s Tides & Currents” webpage captured on May 7, 2019, hereafter referred to as “Tides & Currents” as applied to claims 1 and 9, further in view of “Military Assignments and Authorized Absences” hereafter known as Assignments and further in view of U.S. 2015/0154367 to Shetty et al.
As per claim 8, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. Ricci teaches vessel as a vehicle (see: paragraph [0059]).
The combination may not further, specifically teach:
1) –assigning, by at least the processor of the user’s computer system, the patient to the vehicle if the patient is fit for duty or fit to sail; and
2) --updating, by at least the processor of the user’s computer system, the patient record after care has been provided.

Assignments teaches:
1) –assigning, by at least the processor of the user’s computer system, the patient to the vehicle if the patient is fit for duty or fit to sail (see: page 1-90, sections 1.C.15, 1.C.15.a, and 1.C.15.b.3 where in order for the person to be assigned to the duty and aircraft, they must be healthy or fit for duty. The processor is at least involved in this assigning process).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of 1) assigning, by at least the processor of the user’s computer system, the patient to the vehicle if the patient is fit for duty or fit to sail as taught by Assignments to the known technique of determining shoreside medical entities for disembarking from as disclosed by Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination since each individual element and its function are shown in the prior art, with the difference being the application of the Assignments elements to the base method elements. In the present case, the combination of Ricci, Gounares et al., Poppen et al., and Tides & Currents teaches a method of directing unhealthy patients to a shoreside medical provider because they are in need of attention, thus one of ordinary skill in the art would have recognized that preventing unhealthy people on a ship in the first place would improve the system by not having the ship have the need to alter course for an emergency situation. Thus, one of ordinary skill in the art could have applied this known technique to a known method ready for improvement to produce a predictable result (MPEP 2143).

Shetty et al teaches:
2) –updating, by at least the processor of the user’s computer system, the patient record after care has been provided (see: paragraph [0141] where the HIS 632 may be updated with patient-care instructions that were transmitted and performed by the user on the patient. This updating process is at least done using the processor).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) update, by at least the processor of the user’s computer system, the patient record after care has been provided as taught by Shetty et al. in the method as taught by Ricci, Gounares et al., Poppen et al., Tides & Currents, and Assignments in combination with the motivation(s) of adhering to standard of care clinical protocols established by entities such as hospitals (see: paragraph [0009] of Shetty et al.).

As per claim 16, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the system of claim 9, see discussion of claim 9. Ricci teaches vessel as a vehicle (see: paragraph [0059]).
The combination may not further, specifically teach:
1) --assigning the patient to the vehicle if the patient is fit for duty or fit to sail; and
2) --updating the patient record after care has been provided.

Assignments teaches:
1) --assigning the patient to the vehicle if the patient is fit for duty or fit to sail (see: page 1-90, sections 1.C.15, 1.C.15.a, and 1.C.15.b.3 where in order for the person to be assigned to the duty and aircraft, they must be healthy or fit for duty).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of 1) assigning, 

Shetty et al teaches:
2) --updating the patient record after care has been provided (see: paragraph [0141] where the HIS 632 may be updated with patient-care instructions that were transmitted and performed by the user on the patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) update the patient record after care has been provided as taught by Shetty et al. in the system as taught by Ricci, Gounares et al., Poppen et al., Tides & Currents, and Assignments in combination with the motivation(s) of adhering to standard of care (see: paragraph [0009] of Shetty et al.).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0306826 to Ricci in view of U.S. 2009/0198733 to Gounares et al. further in view of U.S. Patent No. 9,791,284 to Poppen et al. further in view of “NOAA’s Tides & Currents” webpage captured on May 7, 2019, hereafter referred to as “Tides & Currents” as applied to claim 1, and further in view of U.S. 2014/0278704 to Elizondo et al..
As per claim 18, Ricci, Gounares et al., Poppen et al., and Tides & Currents in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach determining, the identity of the port that the vessel may disembark at is further based on berth at the port that the vessel will disembark at.

Elizondo et al. teaches:
	--determining, the identity of the port that the vessel may disembark at is further based on berth at the port that the vessel will disembark at (see: paragraph [0018] where ports implement the method and system of the invention to provide proprietary berthing access. Ports are being identified here based on berthing access).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine, the identity of the port that the vessel may disembark at is further based on berth at the port that the vessel will disembark at as taught by Elizondo et al. (see: paragraph [0005] of Elizondo et al.).

As per claim 19, Ricci, Gounares et al., Poppen et al., Tides & Currents, and Elizondo et al. in combination teaches the method of claim 18, see discussion of claim 18. Ricci, Gounares et al., and Poppen et al. may not further, specifically teach wherein determining, the identity of the port that the vessel may disembark at is further based on tide.
Tides & Currents further teaches wherein determining, the identity of the port that the vessel may disembark at is further based on tide (see: page 2 where tides and water levels are factored into the NOAA software).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 20, Ricci, Gounares et al., Poppen et al., Tides & Currents, and Elizondo et al. in combination teaches the method of claim 19, see discussion of claim 19. Ricci may not further, specifically teach wherein determining, the identity of the port that the vessel may disembark at is further based on port security.
Tides & Currents further teaches wherein determining, the identity of the port that the vessel may disembark at is further based on port security (see: page 1 where ports are identified based on the safety of their environmental conditions (port security)).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0306826 to Ricci in view of U.S. 2009/0198733 to Gounares et al. further in view of U.S. Patent No. 9,791,284 to Poppen et al. further in view of “NOAA’s Tides & Currents” webpage captured on May 7, 2019, hereafter referred to as “Tides & Currents” further in view of U.S. 2014/0278704 to Elizondo et al. as applied to claim 20, further in view of U.S. 2010/0013633 to Hazzani.
As per claim 21, Ricci, Gounares et al., Poppen et al., Tides & Currents, and Elizondo et al. in combination teaches the method of claim 20, see discussion of claim 20. The combination may not further, specifically teach wherein determining, the identity of the port that the vessel may disembark at is further based on a country of origin of the vessel.

Hazzani teaches:
	--wherein determining, the identity of the port that the vessel may disembark at is further based on a country of origin of the vessel (see: paragraphs [0005] and [0028] where there is remote verification from the port of e country of origin of the ship).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein determining, the identity of the port that the vessel may disembark at is further based on a country of origin of the vessel as taught by Hazzani in the method as taught by Ricci, Gounares et al., Poppen et al., Tides & Currents, and (see: paragraph [0021] of Hazzani).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626